Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application (Preliminary amendment filed 08/27/2019).

Priority
This application is a 371 of PCT/CN2018/081138 filed 03/29/2018. This application claims foreign priority to CHINA 201710205999.7 filed 03/30/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application.
 
Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 12/30/2020, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 13-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for a method of treatment of the diseases recited in claims 14-15, does not reasonably provide enablement for a method of preventing and treating an intestinal disease as recited in claim 13 or preventing the diseases recited in claim 14-15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The nature of the invention: The instant invention pertains to a method of treatment or prevention of an intestinal diseases using a compound according to claim 1, as in claim 13. The intestinal diseases could be those recited in claims 14 and 15.
2. The state of the prior art:  Oshima et al (J. Gastroenterol 2016, 51, 768-778) teaches that gastrointestinal diseases are regulated by tight junction (TJ) proteins known as claudins. Disruption of their functions leads to chronic inflammatory conditions and chronic or progressive diseases (Abstract). Abnormal expression of different TJ proteins in different gastrointestinal diseases are known. For gastric cancers, H. pylori infection should also be considered (pages 771-775). Oshima et al concludes by teaching that further studies are needed for treatment strategies of gastrointestinal diseases (page 775-Conclusion). One of ordinary skill in the art would not expect the instant compounds to prevent all known intestinal diseases and treat all known intestinal diseases in view of Oshima et al.
3. The breadth of the claims and the predictability of the art:  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Instant claim 13 recites the term ‘preventing’. Applicants have not provided the definition for prevention. In the absence of a definition the ordinary dictionary meaning is used. “Preventing” as recited in the instant claims, based on the ordinary dictionary meaning (Dictionary.com) is to keep from happening or existing. The term prevention also encompasses absolute prevention of an intestinal disease. In the instant case prevention means keeping the said intestinal disease from happening in a mammal and is interpreted to mean the complete and total blocking of the disease for an indefinite period of time.  Prevention is seen to include the  Any therapy which merely reduces the severity of an intestinal disease, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing. In general, prevention is not possible as any so-called preventive effects of a drug therapy are expected to cease when the drug is cleared from the patient’s system.  More generally, prevention in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective. According to Oshima et al the etiology is different for different diseases and further studies are needed even for treatment of the gastrointestinal diseases.
Therefore, based on the teachings of Oshima et al one of ordinary skill in the art would consider it highly unlikely that the instant compounds will prevent any and all known intestinal disease and also treat all of them.
4. The presence or absence of working examples: The example at page 54 in the specification is drawn to the pharmacodynamic effect of compound 1 in an ulcerative colitis model of Wistar rat induced by enema with trinitrobenzenesulfonic acid. This example shows the instant lactuloside compounds can be delivered at the site of the disease. The example shows that the condition was induced. This example is not commensurate in scope with the claimed prevention of any and all known intestinal diseases and treatment of all of them. See MPEP § 716.02(d). Thus, the specification fails to provide sufficient support for the prevention and treatment of an intestinal disease as instantly claimed. 

Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds in preventive and treatment methods of an intestinal disorder, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-15 provide for the use of the compound according to claim 1, but, since the claim does not set forth any steps involved in the method/process of use, it is unclear what method/process of use applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Conclusion
1. Claims 13-15 are rejected.
2. Claims 1-12 and 16-20 are free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623